 

UN|TED STATES DlSTR|CT COURT
MlDDLE DlSTR|CT OF PENNSYLVAN|A

JEREL HANDY,
on behalf of CKaron Handy

Plaintiff
C|V|L No. 3:19-cv-0201
v.

HOUTZDALE PR|SON, e_t al.,

(Judge Mariani)

Defendants

MEMORANDUM

|. Background

Plaintiff, Jere| Handy, filed the above captioned civil rights action, pursuant to 42 U.S.C.
§1983, on behalf of his brother, Ckaron, an inmate confined in the State Correctiona| lnstitution,
Houtzda|e, (“SC|-Houtzda|e”), Pennsy|vania. (Doc. 1). The named Defendants are the following
employees of SC|-Houtzdaie: Superintendent Barry Smith; Captain Shea; Nurse Ken Dodson;
Lt. Porta and Supervisor Kim Waideich, l_d.

The complaint states the following:

My brother Ckaron Handy was raped and sexually assaulted and he reported the

crime to medical staff Lt. Porta and RN Ken Dodson. My brother was refused a

medical rape evaluation by the medical staff, Dodson and Lt. Porta. My family

has also spoken to Kim Waideich, Supervisor of Medica| Staff, also

Superintendent Barry Smith. They refuse to send my brother to the hospital for

a medical rape evaluation.

M. For relief, the P|aintiff “pray[s] that [his] brother gets care he needs and protection", as well

as “medica| attention from a hospital” and “be moved out of Houtzda|e Prison.” l_d.

 

 

ll. Discussion

Venue for actions brought under §1983 is governed by 28 U.S.C. §1391(b). Section
1391 (b) provides that venue is proper in: (1) a judicial district where any defendant resides, if
all defendants reside in the same state, (2) a judicial district in which a substantial part of the
events or omissions giving rise to the claim occurred, or a substantial part of property that is
the subject of the action is situated, or (3) a judicial district in which any defendant may be
found, if there is no district in which the action may otherwise be brought.

Since the incidents complained of emanate from Clearfield County, and the Defendants
are located in this county, which is located in the Western District of Pennsylvania, venue is
more appropriate in the Western District, not in this one; and the action should be dismissed
or transferred.

When venue is improper, as in this case, a court may transfer the case to the district
court “in which it could have been brought." 28 U.S.C. Section 1406(a). ln the interest ofjustice,

therefore, this case will be transferred to the Western District of Pennsylvania, An appropriate

”,)
$@wuwd

Flobert rt lviériani
United States District Judge

order shall issue.

 

 

